Exhibit 10.6

 

 

FIRST AMENDMENT

TO THE

TWO RIVER COMMUNITY BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

DATED JANUARY 1, 2012

FOR

A. RICHARD ABRAHAMIAN

 

THIS SECOND AMENDMENT is executed as of the 1st day of June, 2013, by and
between Two River Community Bank, a New Jersey-chartered commercial bank, the
principal address of which is 766 Shrewsbury Avenue, Tinton Falls, New Jersey
07724, and A. Richard Abrahamian (the “Executive”).

 

WHEREAS, Two River Community Bank and the Executive executed that certain
Supplemental Executive Retirement Agreement (the “Agreement”) dated January 1,
2012; and

 

WHEREAS, Two River Community Bank and the Executive wish to amend the Agreement
by the execution and delivery of this First Amendment.

 

NOW, THEREFORE, the Agreement is amended as follows:

 

Section 1.4 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.4           “Change in Control” means the occurrence of any of the following
events:

 

(a)  The sale or disposition by Two River Bancorp (“TRB”) of all of its stock in
Two River Community Bank (“TRCB”), or the sale or disposition by TRCB of
substantially all of its assets;

 

(b)  The acquisition of voting common capital stock of TRB in a single
transaction or a series of interdependent transactions as a result of which the
acquirers actually own or control common capital stock representing the right to
cast at least a majority of the votes which could, without giving effect to any
change in the capital structure of TRB which occurs subsequent to the
consummation of such transaction or series of transactions, be cast at the next
regular meeting of shareholders; or

 

(c)  A merger, consolidation or other reorganization of either, or both of, TRB
or TRCB as a result of which as least a majority of the Board of Directors of
the surviving entity are not Continuing Directors. “Continuing Directors” shall
be those individuals who are directors of TRB or TRCB, as the case may be, at
such time as the plan of merger, consolidation or other reorganization is
approved by the board of directors of TRB or TRCB.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Bank and the Executive hereby execute this Second
Amendment.

 





EXECUTIVE:   TWO RIVER COMMUNITY BANK     /s/ A. RICHARD ABRAHAMIAN   By: /s/
WILLIAM D. MOSS

A. Richard Abrahamian

  William D. Moss   Chief Executive Officer





 

 

 